Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claims 2-4, 7-15, 27-43, 45-46, 49-50, 52-53 and 56-59 were canceled. 
Claims 1, 5-6, 16-26, 44, 47-48, 51, and 54-55 are pending and under consideration.

Election/Restrictions
Restriction is required under 35 U.S.C. 121 and 372.
This application contains the following inventions or groups of inventions which are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
In accordance with 37 CFR 1.499, applicant is required, in reply to this action, to elect a single invention to which the claims must be restricted.

Group I, claim(s) 1, 5-6, 16-26, 44, 47-48, 51, and 54 drawn to a multispecific antigen binding protein (MABP) comprising: (a) a first antigen binding portion comprising a heavy chain variable domain (VH) and a light chain variable domain (VL), wherein the VH and VL together form an antigen-binding site that specifically binds a first epitope, (b) a second antigen binding portion comprising a first single-domain antibody (sdAb) that specifically binds a second epitope, and (c) a third antigen binding portion comprising a second single-domain antibody (sdAb) that specifically binds a third epitope, wherein the first antigen binding portion, the second antigen binding portion, and the third antigen binding portion are fused to each other.
Group II, claim(s) 55 drawn to a method of treating a disease in an individual, comprising administer to the individual an effective amount of the pharmaceutical composition of claim 54. 

The groups of inventions listed above do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special technical features for the following reasons: The technical feature linking Groups I-II appears to be a multispecific antigen binding protein (MABP) comprising: (a) a first antigen binding portion comprising a heavy chain variable domain (VH) and a light chain variable domain (VL), wherein the VH and VL together form an antigen-binding site that specifically binds a first epitope, (b) a second antigen binding portion comprising a first single-domain antibody (sdAb) that specifically binds a second epitope, and (c) a third antigen binding portion comprising a second single-domain antibody (sdAb) that specifically binds a third epitope, wherein the first antigen binding portion, the second antigen binding portion, and the third antigen binding portion are fused to each other.  However, CN101932608A (PTO-892) teaches ‘The present invention also provides trispecific binding constructs capable of binding IL-4, IL-13 and IL-18’ (paragraph 0116).  CN101932608A teaches ‘Examples of such antigen-binding constructs include those with an epitope binding domain specific for IL-4 (e.g. an anti-IL-4 dAb attached to the c-terminus or n-terminus of a heavy chain or the c-terminus of a light chain). or n-terminus) and an epitope binding domain specific for IL-13 (e.g. anti-IL-13dAb, which is attached to the c-terminus or n-terminus of a heavy chain or the c-terminus or n-terminus of a light chain terminal) IL-18 antibody’ [0117] (also see Figure 36).
Therefore, the technical feature linking the inventions of groups I-II does not constitute a special technical feature as defined by PCT Rule 13.2, as it does not define a contribution over the prior art.
Accordingly, groups I-II are not so linked by the same or a corresponding special technical feature as to form a single general inventive concept.

REQUIREMENT FOR UNITY OF INVENTION
As provided in 37 CFR 1.475(a), a national stage application shall relate to one invention only or to a group of inventions so linked as to form a single general inventive concept (“requirement of unity of invention”). Where a group of inventions is claimed in a national stage application, the requirement of unity of invention shall be fulfilled only when there is a technical relationship among those inventions involving one or more of the same or corresponding special technical features. The expression “special technical features” shall mean those technical features that define a contribution which each of the claimed inventions, considered as a whole, makes over the prior art.
The determination whether a group of inventions is so linked as to form a single general inventive concept shall be made without regard to whether the inventions are claimed in separate claims or as alternatives within a single claim. See 37 CFR 1.475(e).
When Claims Are Directed to Multiple Categories of Inventions:
As provided in 37 CFR 1.475 (b), a national stage application containing claims to different categories of invention will be considered to have unity of invention if the claims are drawn only to one of the following combinations of categories:
(1) A product and a process specially adapted for the manufacture of said product; or
(2) A product and a process of use of said product; or
(3) A product, a process specially adapted for the manufacture of the said product, and a use of the said product; or
(4) A process and an apparatus or means specifically designed for carrying out the said process; or
(5) A product, a process specially adapted for the manufacture of the said product, and an apparatus or means specifically designed for carrying out the said process.
Otherwise, unity of invention might not be present. See 37 CFR 1.475 (c).


Election of Species
This application contains claims directed to more than one species of the generic invention.  These species are deemed to lack unity of invention because they are not so linked as to form a single general inventive concept under PCT Rule 13.1.

Species Election I: If Applicant elect Group I or Group II, then Applicant must elect a single species among species (i)-(x) (e.g. claim 6).
Species Election II: If Applicant elect Group I or Group II, then Applicant must elect a single species of amino acid sequence for the first polypeptide and the second polypeptide.   Applicant is also required to disclose specific antigen name for each of the first, second, and third epitope as claimed in claims 19-24, which is corresponding to the elected amino acid sequence of the first and the second polypeptides.

The species do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, the species lack the same or corresponding special technical features for the following reasons: the different species of binding proteins as claimed are comprised of distinct amino acid sequences that bind to different epitopes.  Applicant is required, in reply to this action, to elect a single species of multispecific antigen binding protein to which the claims shall be restricted if no generic claim is finally held to be allowable.  The reply must also identify the claims readable on the elected species, including any claims subsequently added.  An argument that a claim is allowable or that all claims are generic is considered non-responsive unless accompanied by an election.
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which are written in dependent form or otherwise include all the limitations of an allowed generic claim as provided by 37 CFR 1.141.  If claims are added after the election, applicant must indicate which are readable upon the elected species.  MPEP § 809.02(a).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHEOM-GIL CHEONG whose telephone number is (571)272-6251. The examiner can normally be reached Monday - Friday 9:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Julie Wu can be reached on 571-272-5205. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHEOM-GIL CHEONG/Examiner, Art Unit 1643          

/JULIE WU/Supervisory Patent Examiner, Art Unit 1643